Ragán, C.
This record presents a single question, namely: To what fees or mileage is a sheriff entitled for conveying insane patients to the hospital? This court has passed upon the question since the case at bar was tried, and held: “For conveying insane patients to the hospital a sheriff is entitled to mileage at the rate of five cents per mile, and not at the rate of ten cents per mile.” (See Porter v. Merrick County, 42 Neb., 397.) This was the view taken of the law by the district court in the case under consideration, and its judgment is
Affirmed.